SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

113
CAF 14-01297
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF MICHELLE FARRUGGIA,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

SAM FARRUGGIA, SR., RESPONDENT-APPELLANT.


SPADAFORA & VERRASTRO, LLP, BUFFALO (KELLY A. FERON OF COUNSEL), FOR
RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Erie County (Paul G.
Buchanan, J.), entered October 15, 2013 in a proceeding pursuant to
Family Court Act article 4. The order denied the objection of
respondent to the order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order denying his
written objection to the order of the Support Magistrate on petitioner
mother’s petition to enforce an order of support. In his written
objection, the father contended, inter alia, that he should not be
required to pay the bills that petitioner mother submitted because
“80% of the paperwork was [for bills that were] either already paid by
[him] or were bills that were not even medical.” The father failed,
however, to identify any particular bill or receipt for which
reimbursement should not be ordered, and thus his written objection
lacked the requisite specificity (see Matter of White v Knapp, 66 AD3d
1358, 1359; see generally Matter of Renee XX. v John ZZ., 51 AD3d
1090, 1092). Moreover, the father did not contend in his written
objection that the mother’s proof was not competent or that she had
not paid the bills for which she sought reimbursement, and thus his
present contentions to that effect are not properly before us (see
Family Ct Act § 439 [e]; White, 66 AD3d at 1359).




Entered:   February 13, 2015                    Frances E. Cafarell
                                                Clerk of the Court